NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JOSHUA LINEHAN,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3589
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 28, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.